Citation Nr: 0022780	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-06 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from September 1940 to 
September 1945 and from January 1948 to February 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in  
Houston, Texas (the RO), which denied the veteran's claim of 
entitlement to service connection for a left leg injury.  The 
veteran filed a timely notice of disagreement and perfected a 
substantive appeal.  In September 1999, the veteran testified 
at a videoconference hearing over which the undersigned Board 
Member presided.


FINDING OF FACT


There is no competent medical evidence of record 
demonstrating that the veteran's left knee injury was 
incurred in or aggravated by service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of a left knee injury is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
residuals of a left knee injury.  In the interest of clarity, 
the Board will review the law, VA regulations and other 
authority which may be relevant to this claim; briefly 
describe the factual background of this case; and then 
proceed to analyze the claims and render a decision.

Relevant Law and Regulations

Service connection - in general:

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  

Service connection may be granted for certain chronic 
disabilities, such as arthritis, if such is shown to be 
manifested to a compensable degree within one year after the 
veteran was separated from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999). 

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Well grounded claims:

The threshold question with regard to a veteran's claims for 
service connection is whether the claims are well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a well-grounded 
claim is one which is plausible, meritorious on its own, or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78 (1990).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. Appellant. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. Appellant. 492, 494-495 (1992).

Additional law and regulations specific to this case will be 
discussed where appropriate below.

Factual Background

A review of the veteran's service medical records reveals a 
physical examination report dated in September 1940, and 
conducted at the time of enlistment into service, which shows 
that the veteran's general examination, to include physique 
and extremities, was normal.  A service clinical record dated 
in April 1941 reveals that the veteran's muscles and joints 
were normal.  A report of physical examination dated in 
September 1945 reveals that the veteran had no 
musculoskeletal defects.  A physical examination report dated 
in January 1948 similarly reveals that the veteran  had no 
musculoskeletal defects.  A report of medical examination 
conducted at the time of the veteran's discharge from service 
reveals that his spine and extremities showed no significant 
abnormalities.  The veteran reported to the examiner that he 
had experienced a tonsillectomy in 1945 and urethral 
discharge in 1949 and 1950, and he denied all else.

Subsequent to separation from service, a clinical record from 
the U.S. Naval Hospital in Corpus Christie, Texas, dated in 
March 1954, reveals that the veteran was admitted with a 
diagnosis of traumatic rupture of the medial and semi-lunar 
cartilage of the left knee joint.  He reported that he had 
experienced recurrent locking of the left knee since an 
injury in 1949 when he was in the Army.  The left knee was 
operated and a torn medial cartilage was removed.  The final 
diagnosis was internal derangement of the left knee.

A lay statement from the veteran's sister, dated in October 
1997, asserts that the veteran was in the Air Force in 
Germany and came back with a leg disability.  She also 
indicated that the injury continued to give the veteran 
trouble resulting in treatment at the Corpus Christie Naval 
Hospital in 1953 and 1954.

A lay statement submitted by the veteran's mailman, also 
dated in October 1997, reveals that the mailman had been 
employed in the veteran's store in 1952 and 1953, and that he 
had to work during school, because the veteran was undergoing 
knee surgery at the Naval Hospital in Corpus Christie.  The 
mailman also indicated that upon his return to the store, he 
recalled the veteran exercising his leg by lifting a five 
pound bag of sugar.


A VA radiology report dated in November 1997 reveals that the 
veteran's left knee had narrowing of the joint spaces, mild 
marginal osteophytic lipping, and subchondral sclerosis.  The 
impression was osteo-arthritic degenerative changes about the 
left knee, more than right.

In September 1999, the veteran testified at a video 
conference hearing.  The veteran indicated that he injured 
his knee in 1948 when he fell off of a ladder on a flight 
line in Germany.  He stated that he sought treatment in 
Germany in 1948.  He indicated that he had knee pain in 1951, 
but that he did not seek treatment until 1952, when he went 
to the VA hospital in Corpus Christie, Texas.  He indicated 
that he was told that the cartilage and elastic tissue of his 
knee was initially partially ruptured but then completely 
ruptured as a result of his regular routine.  He stated that 
he did not file a claim earlier because of trouble with 
paperwork and because his records had been destroyed by fire.  
The veteran asserted that his rupture was completely cured, 
but that he now has narrowing of the knee's joint spaces and 
that his left leg is shorter than his right.

A private medical record dated in September 1999, from R. L. 
S., M.D., shows that the physician had been retired for ten 
years and no longer had any treatment records available.  The 
physician indicated that if the veteran had undergone 
surgery, treatment records would be available at the 
hospital.

A private medical record dated in September 1999, from A. M. 
D., Jr., M.D., shows that the veteran was prescribed 
medication in August 1995 and September 1998 for sore joints.

Analysis

As discussed above, in order for a claim of entitlement to 
service connection to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps, 126 F. 3d at 1468;  Caluza, 7 Vet. App. at 498.

With respect to current disability, the medical evidence 
indicates that in November 1997, the veteran had 
osteoarthritic degenerative changes about the left knee.  For 
the purposes of determining that the claim is well grounded, 
the Board finds that the veteran has a current left knee 
disability, satisfying the first Caluza prong.

With respect to the second Caluza prong, in-service 
incurrence, the service medical records are completely silent 
as to a disease or injury to the veteran's left knee during 
his period of active service.  Notwithstanding this, the 
veteran has stated that he sustained a left knee injury 
during service, and his statement will be presumed to be true 
for the sake of determining whether the claim is well 
grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  
Accordingly, the second Caluza prong is satisfied.

With respect to the third Caluza prong, medical nexus 
evidence, there is no medical evidence that the veteran's 
current osteoarthritic degenerative changes about the left 
knee were the result of a disease or injury that was incurred 
during his period of active service.  There is evidence that 
the veteran underwent knee surgery in 1954, approximately 
four years after separation from service, and then there is 
no evidence of a left knee disability of record until 1997, 
more than 43 years thereafter, and no medical professional 
has opined that the current osteoarthritic degenerative 
changes are in any way related to his service or any incident 
thereof, including the reported injury.

The Board notes that the veteran appeared to testify that the 
rupture of the knee was cured by surgery in the 1950's but 
that he believed that his current knee problems were related 
to the injury in service.  However, the veteran's own 
statements cannot supply a competent medical diagnosis of a 
current medical disability, its date of onset, or its 
etiology.  These matters can only be established by competent 
medical evidence.  See Espiritu, 2 Vet. App. at 494; 
Grottveit, 5 Vet. App. at 93.  

In the absence of specific medical evidence, the Board is not 
able to conclude, on its own, that the veteran has a current 
left knee disability that could be related to any incident of 
service origin.  See Colvin v. Derwinski, 1 Vet. App. 171, 
177 (1991). 

In short, for the reasons and bases expressed above, the 
Board has concluded that the veteran has not presented a 
well-grounded claim of entitlement to service connection for 
a left leg disability.  The benefit sought on appeal is 
accordingly denied.


ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for a left knee disability is denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

